UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANTE EDOARDO DALY,

                             Plaintiff,

                     -against-                                    19-CV-4642 (LLS)

                                                                       ORDER
WESTCHESTER COUNTY BOARD OF
LEGISLATORS,

                             Defendant.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, proceeding pro se and in forma pauperis, filed this complaint asserting

disability discrimination claims against his former employer. (ECF No. 2.) Plaintiff alleges that

he was denied reasonable accommodations, and unlawfully fired on March 1, 2018. (Id.) He has

moved to proceed in this matter under seal. (ECF Nos. 2 at 17, 5, 6.) Plaintiff asserts:

       I am requesting the Federal Judge to designate this case as a wholly, completely
       sealed case, 100% sealed. I am asking for a sealed case, 100% redacted, in order
       to shield my six-year old son from the additional harm already done to him by the
       malicious March 1, 2018 action of the Westchester County Board of Legislators.
       There is sensitive information that I will need to state in Federal Court regarding
       the impact on my family of this public attack on our dignity. Children of the age
       of 6 — my child — do not have “tough skin” to emotionally handle such
       unwelcome turmoil.

(ECF No. 2 at 17.)

       Plaintiff states that if the motion is denied, he wishes to voluntarily withdraw this action

under Federal Rule of Civil Procedure 41(a).

       Generally, the common law and the First Amendment protect the public’s right of access

to court documents, but this right of access is not absolute. See Nixon v. Warner Commc’ns, Inc.,

435 U.S. 589, 597-99 (1978); Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91 (2d Cir.

2004). A party seeking the sealing of court documents must overcome a strong presumption in
favor of public access to judicial records. See Lugosch v. Pyramid Co., 435 F.3d 110, 119 (2d Cir.

2006); United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995).

       While sympathetic to Plaintiff’s concern about the potential impact of the litigation on his

child, the Court concludes that Plaintiff has not made a showing sufficient to overcome the

presumption favoring public access to judicial records. Accordingly, the Court declines to seal

the entire docket of this case. Should Plaintiff wish to proceed with this matter, however, the

Court would consider limiting access to those documents that contain sensitive information.

Plaintiff would be required, however, to show that the need for any such a restriction outweighs

the strong presumption in favor of public access.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       The Court grants Plaintiff thirty days to notify the Court whether he wishes to proceed

with this matter unsealed, or voluntarily withdraw it. If Plaintiff fails to respond to this order, the

matter will be dismissed under Rule 41(a).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).




                                                   2
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   June 6, 2019
          New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.




                                               3
